 4:17-cr-03004-JMG-CRZ Doc # 578 Filed: 02/18/21 Page 1 of 1 - Page ID # 2449




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                           4:17CR3004

     vs.
                                                          ORDER

LYLE GORDON
                 Defendant.



     IT IS ORDERED:

     1)    Defendant’s motion for release, (Filing No. 577), is granted.

     2)    Defendant shall appear at his revocation hearing, currently set to be
           held before the Honorable John M. Gerrard, Chief United States
           District Judge, in Courtroom 1, United States Courthouse, Lincoln,
           Nebraska, at 11:00 a.m. on February 26, 2021.

     3)    Defendant shall comply with all terms and conditions of supervised
           release which were imposed at sentencing, and he shall participate
           in, and successfully complete, an intensive outpatient treatment
           program.


     Dated this 18th day of February, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
